BauNbs, J.
(dissenting). Ch. 328, Laws of 1911 (sec. 86, Stats. 1913), is not a piece of legislation upon which its author can gaze with the satisfied and admiring eye that Micawber bestowed on his epistolary compositions. It is an act that appears to be thrown in a haphazard way among a lot of other provisions for which it has little affinity. It is a sort of a waif, an incongruity, a stranger in a strange land.
If it did not emerge hors do combat from its contact with this court, it carries as many battle sears as some of the unfortunate nonconibatants in the present war. Its fangs, if it had any, have been extracted. It is now neither useful nor ornamental to any appreciable extent.
It would have been better had the legislature remodeled some other election statutes at the time it passed this- one, to preserve at least the appearance of harmony if nothing more.
I fully realize that it is much easier to criticise laws after they are in working operation than it is to draft them when foresight is the only guide. Legislative prevision is at a disadvantage when pitted against judicial hindsight. But the responsibility for drafting statutes is placed with the legislature and must rest there. This court is not an upper house to work over legislative enactments and fashion them as the court imagines they would have been fashioned by the lawmaking power had it been confronted with the situation that confronts the court. The remedy, if there is any, is to cut down the quantity and improve the quality of our legislation. This may not be the right cure, but whatever the remedy may be, it rests with the legislature and not with the courts. If any authority for this proposition is needed, the reader is respectfully referred to Mr. Boe’s book entitled “Our Judicial Oligarchy.” The court feels at times that it could improve *244011 the legislation that comes before it. It is not improbable that the legislature at times feels that it could make better decisions than the court does. Possibly this feeling is not confined to the legislature. But each has its particular field of labor cut out for it by the constitution, and neither should encroach on the prerogatives of the other.
Briefly stated, the position of the court seems to be this: If the law means what it says, it is unconstitutional, or else too indefinite for enforcement; ergo, the legislature, while thinking one thing, inadvertently said something else. In other words, it miswrote its state of mind. It is too bad that our language is not more exact. I have sometimes noticed a lads of clarity even in judicial decisions made in other jurisdictions. After giving the court all due credit for judicial acumen and courage, I am unable to agree to the conclusion reached.
In construing a statute it is hardly fair to begin by conjuring up á lot of ghosts or by setting up straw men so as to indulge in the pleasure of knocking them down. When we let loose our imaginative powers, there is hardly any limit to the heights to which we may soar or to the depths to which we may descend. We can imagine that Roosevelt will insist that Taft is the logical candidate for President at the next election, or vice versa; or that the English Parliament will soon pass a vote of confidence in the Kaiser or in G. Bernard Shaw, or that the English and German governments will agree on who was responsible for starting the war, or that the present war will be the last one; or even that a constitutional government will be established in Mexico within the next half a century. But a statute should not be compelled to run the gauntlet of any s\3ch farfetched possibilities.
On its face, sec. 86 is a plain statute at least as far as it goes. It becomes doubtful and uncertain only when we start out by assuming that the legislature did not mean what it said and therefore furnished one more enigma for the citizen and *245the courts to wrestle with. The statute provides that whenever any candidate is informed and believes that a mistake was made or fraud was committed in the counting or return of the votes cast in specified precincts, or that there was any other defect, irregularity, or illegality in the conduct of the election, he may file a verified petition with the county clerk, setting forth the wrong which he believes has been done him. He must make a deposit of $2 for each precinct in which he finds fault with the result and serve notice on the opposing candidates, who have the right to be present while the county canvassing board proceeds to pass upon the matters complained of. A review of the decision reached may be had by appeal to the circuit court.
The scope of the section seems to have been greatly misapprehended in this case. It provides a summary method for correcting errors in the counting and return of votes and of dealing with fraudulent votes when the fraud is brought to the attention of the canvassing board by the petition asking for the recount. It neither provides for nor contemplates a trial after the manner of court procedure. It carefully excludes any such idea, by permitting the parties to be present in person and by counsel, to the end that they may "observe the .proceedings,” not participate in them. There is no reason why the work cannot be carried to a conclusion speedily, or why any one should be deprived of the sacred right to hold office because of the law. The relief provided for will be sought only in cases where the vote is close. It is no benefit to the unsuccessful party to hold up the result of the election, and as an evidence of good faith he must deposit $2 for each precinct in which he desires a recount. To assume that all of the candidates who are apparently defeated will rush in to demand a recount is creating a bogeyman, and if they should do so it would not make any difference with the validity of this statiite.
How there ought not to be any doubt even in the minds of *246judges as to tbe purpose of the statute here involved. It was passed to insure honesty in elections. It is more important that the result of an election be determined correctly than that it be decided quickly. A candidate who is not elected should not be placed in office because of errors made in his favor, much less as a result of deliberate fraud. The defeat of the will of the majority is subversive of our whole system of government. Anything that seeks to preserve the integrity of the ballot should be commended. It may not be very important whether Jones or Smith performs the duties of a certain .office, but it is very important that Jones should not do so if Smith was in fact elected and is qualified. How purity in elections may best be preserved is for the legislature to decide. It must perforce adopt what it conceives to be the policy best calculated to produce this result. That a court or some other body thinks it could prescribe some more efficient method is of no consequence. When the duly constituted authority has spoken, its fiat is the law of the state, if no constitutional infirmities are found in the law.
There is no suggestion in sec. 86 that the boards of county canvassers must stop proceedings at the expiration of any particular time. On the contrary, such a board is specifically required to. “further proceed to ascertain and determine the facts alleged in said petition and make correction accordingly and recount the ballots in every precinct so specified.” It is a mere idle farce, a waste of energy, to require a canvassing board to act under the statute, if it cannot continue until it is through, and there is nothing in the law to indicate that any such thing was intended. The object of the statute was to provide a method of ascertaining a pure question of fact, not compel an administrative body to imitate the action attributed to the King of France’s forty thousand men.
Now the heavens would not fall if someone about whose election there is a substantial doubt should fail to get into office on scheduled time. It may turn out that he does not belong there, and I am unable to see wherein fault should be *247found with legislation which establishes an orderly and expeditious procedure to determine whether he does or not.
I concede that a proceeding under this statute involving a state officer may require the state canvassing board to adjourn more than ten days from the 1st of December. There are two perfectly good answers to the reasoning of the court on this point. One is that sub. 8, sec. 94a, is directory as to time (and I predict that the court will so hold if a case arises involving title to office where the board has for any cause adjourned for a longer time), and the other is that if theTe is a conflict, the statute enacted last in point of time should prevail.
It is said that the statute under consideration cannot be enforced as written, because it would violate sec. 1 of art. XIII of the constitution. The material part of this section provides that the political year for the state shall begin on the first Monday in January in each year, and that the general election shall be holden on the Tuesday next succeeding the first Monday in TTovember. I do not see where or how the statute runs counter to this section of the constitution. If any provisions of the constitution are affected,, it would appear to be those that prescribe the length of the term of office of members of the legislature and other constitutional state officers. If newly elected officers cannot qualify before their terms begin, it might be said that they were deprived of the right to hold their offices for the full term. These provisions do not mean, however, that contests over offices must be settled before the term begins or else they cannot be settled at all. Mr. Barstow’s title to office was tried and determined after he received the certificate of election and took his seat, and he was ousted from the office of governor by this court. In the Bashford-Barstow Case, 4 Wis. 567, the court said very distinctly that it was the election and not the canvass of votes or the certificate of election that conferred the right to hold office. The machinery for determining the result of an election must, under the constitution, be provided by the leg*248islature, if any machinery is to exist different from that prevailing at common law. The legislature has the right to repeal any legislation which it enacts, save when vested rights would he thereby destroyed. It has the right to adopt all suitable and proper means to preserve the integrity of elections, even to the extent of debarring the person elected from taking office at the appointed time, where it is necessary to do so in order to ascertain who in fact is entitled to the office. It is not shown in the present case that the statute under consideration would prevent the issuance of a certificate of election before a term of office begins, and, if it were so shown, the law would not be invalid for that reason.
I shall allude but briefly to Mrs. Pandora Epimotheus’s box of difficulties which the court has discovered. They are largely imaginary. I see no difficulty in the way of determining and certifying the election of county officers in the usual manner, where no recount is sought, even though a recount is asked as to a state officer. I dp not even see any great difficulty in the way of certifying the returns as to state officers where there is no contest and making a supplemental return as to those on which there is a contest after such contest has been decided, and I am decidedly of the view that the legislature has the right to confer on canvassing-boards each and every power and duty prescribed by sec. 86. I further think that these duties can by the exercise of reasonable diligence be performed so as to enable every patriot to take his office at the appointed time. If, however, it should take a longer time to ascertain who is in fact entitled to the office, such time may be taken without violating the constitution.
Wixsnow, O. J. I agree with the conclusions reached by Mr. Justice Barxes.
Timxix, J., took no part.